IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 

ON MOTION FOR REHEARING
 



NO. 3-93-338-CV



STATE OF TEXAS,

	APPELLANT

vs.



JOSEPHINE HODGES,

	APPELLEE

 


FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY

NO. 1820, HONORABLE STEVE RUSSELL, JUDGE PRESIDING

 



PER CURIAM


	The opinion and judgment of this Court, dated November 10, 1993, are withdrawn
and the following substituted therefor.
	On November 10, 1993, this Court dismissed the appeal for want of prosecution
because appellant, the State of Texas, failed to file either a brief or a motion for extension of time
within which to file a brief.  See Tex. R. App. P. 74(l)(1).  Pursuant to the State's first motion
for extension, its brief was due no later than September 7, 1993.  The State has filed a motion for
rehearing requesting this Court to dismiss the appeal because the parties have settled the
controversy.  We will grant the motion.
	In its motion, the State alleges that it did not pursue the appeal because the parties
were involved in settlement negotiations.  The State concedes that, although the parties reached
a settlement, neither side filed a motion to dismiss the appeal.  Additionally, neither party notified
the Clerk of this Court that a settlement was pending.
	The motion for rehearing is granted.  The appeal is dismissed in accord with the
settlement agreement of the parties.  See Tex. R. App. P. 59(a)(1).

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Appeal Dismissed
Filed:   December 22, 1993
Do Not Publish